DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/18/19.  Claims 1-16 are still pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 12 should be amended to recite “…that the DOM node used for HTTP hijacking exists”, or the likes.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the instant claim recites the acronyms “HTTP” and “HTML” without first providing corresponding meanings in plain English.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the instant claim recites the acronym “DOM” without first providing a corresponding meaning in plain English.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the instant claim recites the acronyms “HTML” and “DOM” without first providing corresponding meanings in plain English.  Appropriate correction is required.
Claim 10  objected to because of the following informalities:  the instant claim recites the acronym “URL” without first providing a corresponding meaning in plain English.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the instant claim recites the acronyms “DOM” and “HTTP” without first providing corresponding meanings in plain English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 recite the limitation "the web page" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language appears to establish at least two separate instances of a “web page” (see lines 1 and 11 of Claim 1); thus, render the claims indefinite in that it is unclear as to which one the limitation in question is in reference to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (8,601,565) in view of Sakallah et al. (WO 2016/168428 A1).
Claim 1:  Sakata et al. discloses a method for preventing hijacking of a web page, the method comprising:
receiving, by a client, a HyperText Markup Language (HTML) source file from a web server in response to a HyperText Transfer Protocol (HTTP) access request(content requested by user can be in any form such as HTML data), the HTML source file being embedded with a script tag corresponding to script code for preventing HTTP attacks(select a customized firewall configuration based on the identified CDN customer of the received data) [column 5, lines 40-50 | column 6, lines 10-20 & 55-65 | column 11, lines 35-45];
pulling, by the client, the script code for preventing HTTP attacks from an antihijacking server according to the script tag(customer specific configuration files stored centrally) [column 9, lines 60-65 | column 13, lines 45-55];
detecting, by the client based on the script code for preventing HTTP attacks, whether a document object model (DOM) node used for HTTP attacks exists in a DOM tree(filter DOM tree according to white-list and black-list) [column 10, lines 5-15]; and
(prune or remove DOM tree nodes that contain a security threat) [column 5, lines 55-65 | column 10, lines 20-30];
but does not explicitly disclose that the HTTP attacks are specifically HTTP hijacking attacks.
However, Sakallah et al. discloses a similar invention(detecting and/or protecting against DOM-based XSS attacks) [page 4, lines 15-25 | page 5, lines 10-20 | page 7, lines 10-20] and further discloses a script code for preventing/detecting HTTP hijacking attacks(URL hijacking) [page 4, lines 15-25 | page 5, lines 25-35 | page 6, lines 1-10].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Sakata et al. with the additional features of Sakallah et al., in order to maintain the integrity of web sites that access remote servers over a network, as suggested by Sakallah et al. [page 1, lines 5-15].
Claim 2:  Sakata et al. and Sakallah et al. disclose the method according to claim 1, and Sakallah et al. further discloses further comprising: reporting, by the client, hijacking information to the antihijacking server in response to detecting that the DOM node used for HTTP hijacking exists [page 1, lines 1-10] [Sakata et al.: column 13, lines 45-55].
Claim 5:  Sakata et al. and Sakallah et al. disclose the method according to claim 1, and Sakata et al. further discloses wherein the script code for preventing HTTP hijacking comprises an indication message used for indicating whether to strike the HTTP hijacking, and the hiding comprises: hiding, by the client, the DOM node used for HTTP hijacking from the web page of the browser in response to the indication message indicating that the HTTP hijacking is to be stricken [column 10, lines 25-35].
Claim 6:  Sakata et al. discloses a method for preventing hijacking of a web page, comprising:
receiving, by an antihijacking server from a client [column 9, lines 60-65 | column 13, lines 45-55], a script tag that corresponds to script code for preventing HTTP attacks, the script tag being embedded in an HTML source file [column 5, lines 40-50 | column 6, lines 10-20 & 55-65 | column 11, lines 35-45];
obtaining, by the antihijacking server based on the script tag, the script code for preventing HTTP attacks [column 9, lines 60-65 | column 13, lines 45-55]; and
providing, by the antihijacking server, the script code for preventing HTTP attacks to the client [column 9, lines 60-65 | column 13, lines 45-55];
but does not explicitly disclose that the HTTP attacks are specifically HTTP hijacking attacks.
However, Sakallah et al. discloses a similar invention [page 4, lines 15-25 | page 5, lines 10-20 | page 7, lines 10-20] and further discloses a script code for preventing/detecting HTTP hijacking attacks [page 4, lines 15-25 | page 5, lines 25-35 | page 6, lines 1-10].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Sakata et al. with the additional features of Sakallah et al., in order to maintain the integrity of web sites that access remote servers over a network, as suggested by Sakallah et al. [page 1, lines 5-15].
Claim 7:  Sakata et al. and Sakallah et al. disclose the method according to claim 6, and Sakallah et al. further discloses further comprising: receiving, by the antihijacking server, hijacking information based on detection of a DOM node used for HTTP hijacking, and storing the hijacking information to a database [page 1, lines 1-10] [Sakata et al.: column 13, lines 45-55].
Claim 8:  Sakata et al. and Sakallah et al. disclose the method according to claim 6, and Sakata et al. further discloses further comprising: setting, by the antihijacking server, a website whitelist in the script code for preventing HTTP hijacking [column 11, lines 15-25]; and/or setting, by the antihijacking server, in the script code for preventing HTTP hijacking, an indication message indicating whether to strike HTTP hijacking [column 10, lines 25-35].
Claim 9:  Sakata et al. discloses a client, comprising:
at least one memory operable to store program code [column 14, lines 50-60]; and
at least one processor operable to read the program code and operate as instructed by the program code, the program code comprising:
receiving code configured to cause the at least one processor to receive an HTML source file from a web server in response to a HyperText Transfer Protocol (HTTP) access request, the HTML source file being embedded with a script tag corresponding to script code for preventing HTTP attacks [column 5, lines 40-50 | column 6, lines 10-20 & 55-65 | column 11, lines 35-45];
pulling code configured to cause the at least one processor to pull the script code for preventing HTTP attacks from an antihijacking server according to the script tag [column 9, lines 60-65 | column 13, lines 45-55];
detection code configured to cause the at least one processor to detect, based on the script code for preventing HTTP attacks, whether a DOM node used for HTTP attacks exists in a DOM tree [column 10, lines 5-15]; and
striking processing code configured to cause the at least one processor to hide the DOM node used for HTTP attacks from a web page of a browser in response to detecting that the DOM node used for HTTP attacks exists [column 5, lines 55-65 | column 10, lines 20-30];

However, Sakallah et al. discloses a similar invention [page 4, lines 15-25 | page 5, lines 10-20 | page 7, lines 10-20] and further discloses a script code for preventing/detecting HTTP hijacking attacks [page 4, lines 15-25 | page 5, lines 25-35 | page 6, lines 1-10].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Sakata et al. with the additional features of Sakallah et al., in order to maintain the integrity of web sites that access remote servers over a network, as suggested by Sakallah et al. [page 1, lines 5-15].
Claim 12:  Sakata et al. and Sakallah et al. disclose the client according to claim 9, and Sakata et al. further discloses wherein the script code for preventing HTTP hijacking comprises an indication message used for indicating whether to strike the HTTP hijacking; and the striking processing code causes the at least one processor to hide the DOM node used for HTTP hijacking from the web page of the browser in response to the indication message indicating that the HTTP hijacking is to be stricken [column 10, lines 25-35].
Claim 13:  Sakata et al. and Sakallah et al. disclose an antihijacking server, and Sakata et al. further discloses comprising: at least one memory operable to store program code [column 14, lines 50-60]; and at least one processor operable to read the program code and operate as instructed by the program code to perform the method of claim 6 [column 14, lines 50-60].
Claim 14:  Sakata et al. and Sakallah et al. disclose the antihijacking server according to claim 13, and Sakallah et al. further discloses wherein the program code further comprises: hijacking information receiving code configured to cause the at least one processor to receive hijacking information based on detection of a DOM node used for HTTP hijacking; and storage code Sakata et al.: column 13, lines 45-55].
Claim 15:  Sakata et al. and Sakallah et al. disclose a terminal device, and Sakata et al. further discloses comprising: at least one memory operable to store program code [column 14, lines 50-60]; and at least one processor operable to read the program code and operate as instructed by the program code to perform the method of claim 1 [column 14, lines 50-60].
Claim 16:  Sakata et al. and Sakallah et al. disclose a non-transitory storage medium, and Sakata et al. further discloses storing program code that is executed by at least one processor to perform the method of claim 1 [column 14, lines 20-30].

Allowable Subject Matter
Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Erlingsson et al. (2009/0138937).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435